UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4651



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


KARL ALPHEUS REDMAN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CR-00-189)


Submitted:   May 22, 2001             Decided:   September 11, 2001


Before WILKINS, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John C. Kiyonaga, KIYONAGA & KIYONAGA, Alexandria, Virginia, for
Appellant. Helen F. Fahey, United States Attorney, Maurice Eitel
Stucke, Special Assistant United States Attorney, Alexandria, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karl Redman pled guilty to possession with intent to distrib-

ute hashish oil.   His plea was conditioned upon his right to appeal

the district court’s order denying his motion to suppress. For the

reasons that follow, we find Redman’s claims on appeal fail, and

thus we affirm his conviction.

     First, we do not find that the district court’s factual deter-

minations at the suppression hearing were clearly erroneous or that

its legal decision to deny the motion was in error.   United States

v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998).      Second, we find

that the district court did specifically find that Redman consented

to a search of his passenger compartment on the train and, there-

fore, whether officers had probable cause to search or not is

irrelevant.   Schneckloth v. Bustamonte, 412 U.S. 218, 219 (1973).

Accordingly, we affirm.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2